In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-533 CR

NO. 09-06-534 CR

____________________


EX PARTE EDWARD HOLLAND




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause Nos. 83949-A and 88140-A




MEMORANDUM OPINION 
 On December 21, 2006, we informed the parties that our jurisdiction was not apparent
from the notices of appeal, and notified them that the appeals would be dismissed for want
of jurisdiction unless we received a response showing grounds for continuing the appeals. 
Responses demonstrating our jurisdiction have not been filed.
	The notices of appeal seek to appeal the Court of Criminal Appeals' dismissal of
appellant's applications for writs of habeas corpus.  Orders of the Court of Criminal Appeals
are not appealable to this Court.
	Accordingly, we hold the orders from which the appellant appeals are not appealable. 
The appeals are dismissed for want of jurisdiction.
	APPEAL DISMISSED FOR LACK OF JURISDICTION.

								____________________________
									CHARLES KREGER
										Justice


Opinion Delivered January 17, 2007 
Do Not Publish
Before McKeithen, C.J., Kreger and Horton, JJ.